924 F.2d 1051Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James H. DICKEY, Plaintiff-Appellant,v.John P. GARDNER, Sr., John P. Gardner, Jr., James M.Saleeby, Law Firm of Saleeby, Cox & Bledsoe,Defendants-Appellees.
No. 90-2160.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1990.Decided Jan. 31, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (CA-89-310-3-16)
James H. Dickey, appellant pro se.
Brown William Johnson, Clarke, Johnson & Peterson, P.A., Florence, S.C., for appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS, CHAPMAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
James H. Dickey appeals from the district court's order refusing relief in this action alleging breach of implied contract, fraud, misrepresentation, collusion, alienation of affection, obstruction of justice, and due process violations.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dickey v. Gardner, CA-89-310-3-16 (D.S.C. July 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.